EXHIBIT 99.1 Castlelake Aircraft Securitization Trust 2015-1 Fixed Rate Notes Series 2015-1 Report To: Castlelake, L.P. CLSec Holdings 7 Limited CLSec Holdings 8 Limited CLSec Holdings 9 LLC Goldman, Sachs & Co. Citigroup Global Markets Inc. Deutsche Bank Securities Inc. Credit Agricole Securities (USA) Inc. DVB Capital Markets LLC Mitsubishi UFJ Securities (USA), Inc. Credit Suisse Securities (USA) LLC 9 November 2015 Ernst & Young LLP 5 Times Square New York, NY10036 Tel: +1 ey.com Report of Independent Accountants on Applying Agreed-Upon Procedures Castlelake, L.P. CLSec Holdings 7 Limited CLSec Holdings 8 Limited CLSec Holdings 9 LLC 4600 Wells Fargo Center 90 South Seventh Street Minneapolis, Minnesota 55402 Goldman, Sachs & Co. 200 West Street New York, New York 10282 Citigroup Global Markets Inc. 390 Greenwich Street, 1st Floor New York, New York 10013 Credit Suisse Securities (USA) LLC 11 Madison Avenue New York, New York 10010 Deutsche Bank Securities Inc. 60 Wall Street, 3rd Floor New York, New York 10005 Credit Agricole Securities (USA) Inc. 1301 Avenue of the Americas New York, New York 10019 DVB Capital Markets LLC 609 Fifth Avenue New York, New York 10017 Mitsubishi UFJ Securities (USA), Inc. 1221 Avenue of the Americas New York, New York 10020 Re: Castlelake Aircraft Securitization Trust 2015-1 (“CLAS”) Fixed Rate Notes Series 2015-1 (the“Notes”) We have performed the procedures enumerated in Attachment A, which were agreed to by the addressees of this report (the “Specified Parties”), solely to assist CLAS in evaluating the accuracy of certain information with respect to a pool of aircraft leases and aircraft engine leases (the“Receivables”) relating to the Castlelake Aircraft Securitization Trust 2015-1 securitization transaction.This agreed-upon procedures engagement was conducted in accordance with attestation standards established by the American Institute of Certified Public Accountants.The sufficiency of the procedures is solely the responsibility of the Specified Parties.Consequently, we make no representation regarding the sufficiency of the procedures described in Attachment A, either for the purpose for which this report has been requested or for any other purpose. The procedures performed and our associated findings are included in Attachment A. Page 2 of 3 For the purpose of the procedures described in this report, Castlelake, L.P. (“Castlelake”), on behalf of CLAS, provided us with: a. Certain electronic data files (the “Data Files”) that are described in Attachment A, b. A schedule (the “Region Mapping Schedule”) that Castlelake, on behalf of CLAS, indicated contains information indicating the country and region in which each Receivable is based, c. A schedule (the “Utilization Report Schedule”) that Castlelake, on behalf of CLAS, indicated contains information relating to the aircraft type for one Receivable, d. Imaged copies of: i. The aircraft lease agreement, aircraft lease novation and restatement agreement, lease supplement, lease amendment, short form lease agreement, intercompany engine lease agreement, lease acceptance certificate, certificate of technical acceptance, notice of scheduled delivery date, letter of credit amendment, bill of sale, closing binder, certificate of insurance, certificate of registration and/or any amendments thereto (collectively, the“Contract”) and ii. The physical inspection report, mini spec report, export noise certificate and/or engine configuration form (collectively, the“Inspection and Engine Reports,” and together with the Contract, the“Source Documents”) relating to each Receivable, e. The characteristics on the Data Files that are listed on Exhibit 1 to Attachment A, which Castlelake, on behalf of CLAS, instructed us to compare to information on the Sources (as defined below) or recalculate using information contained on the Sources (collectively, the“Characteristics”), f. The characteristic on the Data Files that is listed on Exhibit 2 to Attachment A, on which Castlelake, on behalf of CLAS, instructed us to perform no procedures (the“Provided Characteristic”) and g. Instructions, assumptions and methodologies, which are described in Attachment A. For the purpose of the procedures described in this report, Goldman, Sachs & Co. (the“Lead Bookrunner”), on behalf of CLAS, provided us with: a. An electronic data file labeled “FNL005185 Castlelake ValuesandLease Rates - 63 Aircraft Sep15.v7.xlsx” (the“Portfolio Valuation Report”), b. An electronic data file labeled “A5S063BVO Rev C - Table I.xlsx” (the “Valuation Report”), c. An electronic data file labeled “A5S063BVO Rev C - Table II. xlsx” (the “Valuation Report II”) and d. An electronic data file labeled “Castlelake CLAS 2015-1 AircraftPortfolio Maintenance Adjusted Valuationxlsx” (the “Castlelake Warehouse Portfolio Report,” together with the Portfolio Valuation Report, Valuation Report and Valuation Report II, the“Appraisals,” and together with the Source Documents, Region Mapping Schedule and Utilization Report Schedule, the“Sources”). Page3 of 3 The procedures included in Attachment A were limited to comparing or recalculating certain information that is further described in Attachment A.CLAS is responsible for the Data Files, Sources, Characteristics, Provided Characteristic and the determination of the instructions, assumptions and methodologies that are described herein.We were not requested to perform and we have not performed any further procedures than those listed in Attachment A with respect to the preparation or verification of any of the information set forth on the Data Files.We have not verified, and we make no representation as to, the accuracy, completeness or reasonableness of the Sources, Provided Characteristic or any other information provided to us by Castlelake or the Lead Bookrunner, on behalf of CLAS, upon which we relied in forming our findings.Accordingly, we make no representation and express no opinion as to (a) the existence of the Receivables, (b)questions of legal or tax interpretation and(c)the accuracy, completeness or reasonableness of any instructions, assumptions and methodologies provided to us by Castlelake or the Lead Bookrunner, on behalf of CLAS, that are described in this report.We undertake no responsibility to update this report for events and circumstances occurring after the date hereof. We were not engaged to, and did not, conduct an examination to express an opinion or a review to express a conclusion in accordance with attestation standards established by the American Institute of Certified Public Accountants on any of the items referred to herein.Accordingly, we do not express such an opinion or conclusion.Had we performed additional procedures, other matters might have come to our attention that would have been reported to you. The agreed-upon procedures described in this report were not conducted for the purpose of: a. Satisfying any criteria for due diligence published by a nationally recognized statistical rating organization (a “rating agency”) or b. Making any findings with respect to: i. Whether the Receivables conformed to, or deviated from, stated underwriting or credit extension guidelines, standards, criteria or other requirements, ii. The value of the collateral securing the Receivables, iii. Whether the originators of the Receivables complied with federal, state or local laws or regulations or iv. Any other factor or characteristic of the Receivables that would be material to the likelihood that the issuer of the Notes will pay interest and principal in accordance with applicable terms and conditions. This report is intended solely for the use of the Specified Parties and is not intended to be and should not be used by anyone other than the Specified Parties.It is not intended to be and should not be used by any other person or entity, including investors and rating agencies, who are not identified in the report as Specified Parties but who may have access to this report as required by law or regulation. /s/ Ernst & Young LLP 9 November 2015 Attachment A Procedures performed and our associated findings 1. Castlelake, on behalf of CLAS, provided us with an electronic data file (the “Initial Data File”) which Castlelake, on behalf of CLAS, indicated contains information on the Receivables as of31 October 2015 (the “Cut-off Date”), except for certain appraisal information which is as of 30 September 2015 (the “Appraisal Cut-off Date”) and certain remaining term and seasoning information which is projected as of 30 November 2015 (the “Projected Cut-off Date”). For each Receivable on the Initial Data File, we compared the Characteristics shown on Exhibit1 to Attachment A, as shown on the Initial Data File, to the corresponding information located on, or to the corresponding information we recalculated using information located on, the Sources indicated on Exhibit 1 to Attachment A, subject to the instructions, assumptions and methodologies that are described in the notes to Exhibit 1 to AttachmentA and the succeeding paragraph in this Item 1. The Source(s) that we were instructed by Castlelake, on behalf of CLAS, to use for each Characteristic are indicated on Exhibit 1 to Attachment A.Where more than one Source is listed for a Characteristic, Castlelake, on behalf of CLAS, instructed us to note agreement if the value on the Initial Data File for the Characteristic agreed with the corresponding information on at least one of the Source(s) that are listed for such Characteristic on Exhibit 1 to Attachment A.We performed no procedures to reconcile any differences that may exist between various Sources for any of the Characteristics listed on Exhibit 1 to Attachment A. 2. As instructed by Castlelake, on behalf of CLAS, we adjusted the information on the Initial Data File to correct all the differences we noted in performing the procedures described in Item 1. above, and provided a list of such differences to Castlelake.The Initial Data File, as so adjusted, is hereinafter referred to as the“Updated Data File.” 3. Subsequent to the performance of the procedures described in Items 1. and 2. above, we received an electronic data file from Castlelake, on behalf of CLAS (the “Final Data File,” which together with the Initial Data File comprise the Data Files), that Castlelake, on behalf of CLAS, indicated contains information on the Receivables as of the Cut-off Date, certain appraisal information as of the Appraisal Cut-off Date and certain remaining term and seasoning information which is projected as of the Projected Cut-off Date. Using information on the: a. Final Data File and b. Updated Data File, we compared each Characteristic on Exhibit 1 to Attachment A, all as shown on the Final Data File, to the corresponding information on the Updated Data File.Except for the information shown on Exhibit 3 to AttachmentA, all such compared information was in agreement. Exhibit 1 to Attachment A Page 1 of 6 Characteristics Characteristic Source(s) Note(s) MSN or ESN Contract i. Type Contract or Utilization Report Schedule ii., iii., iv. Engine type Contract v. DOM (date of manufacture) (a) Contract and Appraisals or (b) Inspection and Engine Reports vi., vii., viii. Vintage (a) Contract and Appraisals or (b) Inspection and Engine Reports ix., x. Lessee Contract xi. Country Contract Region Contract and Region Mapping Schedule xii. 1st lease start date Contract xiii. 1st lease expiry (a) Contract or (b) Contract and recalculation xiv., xv., xvi. Rent (a) Contract or (b) Contract and recalculation xvii., xviii. Rent frequency Contract (Maintenance adjusted CMV) AISI Appraisals (Maintenance adjusted CMV) CV Appraisals (Maintenance adjusted CMV) IBA Appraisals (Maintenance adjusted CMV) average MX adjusted current market value Appraisals and recalculation xix. (Maintenance adjusted base values) AISI Appraisals (Maintenance adjusted base values) CV Appraisals (Maintenance adjusted base values) IBA Appraisals (Maintenance adjusted base values) average MX adjusted current market value Appraisals and recalculation xx. Exhibit 1 to Attachment A Page2 of 6 Characteristics Characteristic Source(s) Note(s) Security deposit type Contract xxi. Amount (security deposit) Contract xxii. MX reserves Contract xxiii. ESN engine #1 Contract ESN engine #2 Contract Rent comments (if any) Contract Rent currency Contract Fixed/floating Contract Contractual rent payment due (day of month) Contract xxiv. Lessor MX contribution required (Y/N) Contract Extension option period Contract xxi. Extension option rent Contract xxi. Amount (current purchase options) Contract xxi. Termination date/option transfer date Contract xxi. First exercise date Contract xxi. Last exercise date (a) Contract or (b) Contract and recalculation xxi., xxv., xxvi., Termination fees Contract xxi. Exhibit 1 to Attachment A Page3 of 6 Notes: i. For identification purposes only. ii. For the purpose of comparing the type Characteristic, Castlelake, on behalf of CLAS, instructed us to ignore differences between the last two digits of the type as shown on the Initial Data File and the last two digits of the type on the Contract if the last two digits of the type as shown on the Initial Data File are not“00”. iii. For the purpose of comparing the type Characteristic for each Receivable (except for Receivable number 51), Castlelake, on behalf of CLAS, instructed us to use the Contract as the Source. iv. For the purpose of comparing the type Characteristic for Receivable number 51, Castlelake, on behalf of CLAS, instructed us to use the Utilization Report Schedule as the Source. v. For purpose of comparing the engine type Characteristic, Castlelake, on behalf of CLAS, provided the decode table that is shown below, and instructed us to compare the value that is shown in the “Engine Type Provided by Castlelake” column which corresponds to the“Engine Type Description” that is shown on the applicable Source to the corresponding Engine Type Description information on the Initial Data File. Engine Type Description Engine Type Provided by Castlelake RB211-535E4-37 RB211-535E4-B-37 PW4060-3 PW4060 PW127M PW127 CFM56-5B4/3 CFM56-5B6/3 CFM56-5B4/P CFM56-5B2/P PW2037-CET PW2037 Trent 556-61 Trent 556 PW4168A PW4168 RB211-535E4-37 RB211-535E4 vi. For the purpose of comparing DOM (date of manufacture) Characteristic, Castlelake, on behalf of CLAS, instructed us to note agreement if the month and year of the DOM (date of manufacture) on the Initial Data File agrees with the month and year of the DOM (date of manufacture) on the applicable Source(s). vii. For the purpose of comparing the DOM (date of manufacture) Characteristic for each Receivable (except for Receivable numbers 14, 21, 25, 47, 48, 49, 50, 51, 52 and59), Castlelake, on behalf of CLAS, instructed us to use the Contract and Appraisals as the Sources. Exhibit 1 to Attachment A Page4 of 6 Notes: (continued) viii. For the purpose of comparing the DOM (date of manufacture) Characteristic for Receivable numbers 14, 21, 25, 47, 48, 49, 50, 51, 52 and59, Castlelake, on behalf of CLAS, instructed us to use the Inspection and Engine Reports as the Source. ix. For the purpose of comparing the vintage Characteristic for each Receivable (except for Receivable numbers14, 21, 25, 47, 48, 49, 50, 51, 52 and59), Castlelake, on behalf of CLAS, instructed us to use the Contract and Appraisals as the Sources. x. For the purpose of comparing the vintage Characteristic for Receivable numbers14,21, 25, 47, 48, 49, 50, 51, 52 and 59, Castlelake, on behalf of CLAS, instructed us to note agreement if the year of the delivery date that is shown on the Inspection and Engine Reports matches the year of the vintage as shown on the Initial Data File. xi. For the purpose of comparing the lessee Characteristic, Castlelake, on behalf of CLAS, instructed us: (a) To use “United” as the lessee if the lessee on the Contract is“Continental” and (b) To use “Alitalia” as the lessee if the lessee on the Contract is“AirOneS.p.A.” xii. For the purpose of comparing the region Characteristic, Castlelake, on behalf of CLAS, instructed us to use the region that is shown on the Region Mapping Schedule which corresponds to the country that is shown on the Contract. xiii. For the purpose of comparing the 1st lease start date Characteristic, Castlelake, on behalf of CLAS, instructed us to note agreement if the month and year of the 1st lease start date on the Initial Data File agrees with the month and year of the 1st lease start date on the Contract. xiv. For the purpose of comparing the 1st lease expiry Characteristic, Castlelake, on behalf of CLAS, instructed us to note agreement if the month and year of the 1st lease expiry on the Initial Data File agrees with the month and year of the 1st lease expiry that is shown on or recalculated using information on the Contract (in accordance with the additional instructions provided by Castlelake, on behalf of CLAS, that are described in notes xv. and xvi. below). xv. For the purpose of comparing the 1st lease expiry Characteristic for each Receivable (except for the Receivables for which the 1st lease expiry date is not shown on the Contract), Castlelake, on behalf of CLAS, instructed us to use the Contract as the Source. xvi. For the purpose of comparing the 1st lease expiry Characteristic for each Receivable for which the 1st lease expiry date is not shown on the Contract, Castlelake, on behalf of CLAS, instructed us to recalculate the1st lease expiry Characteristic by adding: (a) The number of lease months, to (b) The 1st lease start date, both as shown on the Contract. Exhibit 1 to Attachment A Page5 of 6 Notes: (continued) xvii. For the purpose of comparing the rent Characteristic for each Receivable (except for Receivable numbers 16, 17 and 18), Castlelake, on behalf of CLAS, instructed us to use the Contract as the Source. xviii. For the purpose of comparing the rent Characteristic for Receivable numbers16,17 and 18, Castlelake, on behalf of CLAS, instructed us to recalculate the rent Characteristic by multiplying: (a) The basic rent amount, by (b) The rate, both as shown on the Contract. xix. For the purpose of comparing the (maintenance adjusted CMV) average MX adjusted current market value Characteristic, Castlelake, on behalf of CLAS, instructed us to recalculate the(maintenance adjusted CMV) average MX adjusted current market value as the average of the: (a) (maintenance adjusted CMV) AISI, (b) (maintenance adjusted CMV) CV and (c) (maintenance adjusted CMV) IBA, all as shown on the Appraisals. xx. For the purpose of comparing the (maintenance adjusted base values) average MX adjusted current market value Characteristic, Castlelake, on behalf of CLAS, instructed us to recalculate the (maintenance adjusted base values) average MX adjusted current market value as the average of the: (a) (maintenance adjusted base values) AISI, (b) (maintenance adjusted base values) CV and (c) (maintenance adjusted base values) IBA, all as shown on the Appraisals. xxi. For each Receivable which has a value of “N/A” on the Initial Data File for the: (a) Security deposit type, (b) Extension option period, (c) Extension option rent, (d) Amount (current purchase options), (e) Termination date/option transfer date, (f) First exercise date, (g) Last exercise date and/or (h) Termination fees Characteristics (as applicable), Castlelake, on behalf of CLAS, instructed us to perform no procedures on such Characteristics for the corresponding Receivable. Exhibit 1 to Attachment A Page6 of 6 Notes: (continued) xxii. For each Receivable which has a value of “0.00” on the Initial Data File for the amount (security deposit) Characteristic, Castlelake, on behalf of CLAS, instructed us to perform no procedures on such Characteristic for the corresponding Receivable. xxiii. For the purpose of comparing the MX reserves Characteristic for each Receivable, Castlelake, on behalf of CLAS, instructed us to: (a) Use “Yes” for the MX reserves Characteristic if the Contract contained a maintenance reserve fee schedule and (b) Use “No” for the MX reserves Characteristic if the Contract did not contain a maintenance reserve fee schedule. xxiv. For the purpose of comparing the contractual rent payment due (day of month) Characteristic, Castlelake, on behalf of CLAS, instructed us to ignore differences of+/-oneday. xxv. For the purpose of comparing the last exercise date Characteristic for each Receivable (except for Receivable numbers 3 and 4), Castlelake, on behalf of CLAS, instructed us to use the Contract as the Source. xxvi. For the purpose of comparing the last exercise date Characteristic for Receivable numbers3and 4, Castlelake, on behalf of CLAS, instructed us to recalculate the last exercise date Characteristic by subtracting: (a) The number of days that is shown on the Contract as the lower bound of the range of days to the scheduled expiration date in the renewal and purchase options section of the Contract, from (b) The scheduled expiration date that is shown on the Contract. Exhibit2 to Attachment A Provided Characteristic Provided Characteristic Financial Adjustment Exhibit3 to Attachment A Page1 of 2 Characteristic Differences Receivable Number Characteristic Final Data FileValue Updated Data File Value 5 1st lease start date 10/30/2015 1st lease expiry 10/31/2023 15 1st lease start date 3/15/1996 51 1st lease start date 2/20/2014 58 MSN or ESN Type B737-700 Engine type CFM56-7B22 DOM (date of manufacture) 2/20/2001 Vintage Lessee Boliviana Country Bolivia Region Emerging South & Central America 1st lease start date 12/31/2015 1st lease expiry 12/31/2018 Rent Rent frequency Monthly Security deposit type Cash Amount (security deposit) MX reserves Yes ESN engine #1 ESN engine #2 Rent comments (if any) Rent currency Dollars Fixed/floating Fixed Contractual rent payment due (day of month) 1st Lessor MX contribution required (Y/N) Y Extension option period N/A Extension option rent N/A Amount (current purchase options) N/A Termination date/option transfer date N/A First exercise date N/A Last exercise date N/A Termination fees N/A 59 1st lease start date 12/31/2015 1st lease expiry 12/31/2018 Contractual rent payment due (day of month) 1st Exhibit3 to Attachment A Page2 of 2 Receivable Number Characteristic Final Data FileValue Updated Data File Value 60 1st lease start date 10/31/2015 1st lease expiry 10/31/2021
